Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 31-56 are pending in the application.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 31-33 and 36-56, drawn to a composition comprising at least about 10 g/L or more loline alkaloids having the structure of Formula [I] 
    PNG
    media_image1.png
    145
    93
    media_image1.png
    Greyscale
 wherein R=H or CH3 and R’ =H, CH3, CHO or CHCH3, the one or more loline alkaloids comprising N-formylloline having the structure of Formula [II] 
    PNG
    media_image2.png
    196
    110
    media_image2.png
    Greyscale
 and one or more solvents; wherein a) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the composition is less than about 20, or b) the molar ratio of total hydroxyl groups and nitrogen-containing groups to N-formylloline of the compositio is greater than about 20 and wherein thenucleophilicity coefficients of the hydroxyl groups or nitrogen-containing groups of the composition are less than about 0.6 eV; wherein the nitrogen-containing grouops are selected from ammonia, a primary amine group, a secondary amine group, or mixtures thereof and a method for controlling one or more insect pests, the method comprising applying to a plant or its surroundings a composition as claimed in claim 31.
Group II, claim(s) 34 and 35, drawn to a composition comprising at least about 10 g/L of one or more loline alkaloids having the structure of Formula [I] 
    PNG
    media_image1.png
    145
    93
    media_image1.png
    Greyscale
wherein R=H or CH3 and R’=H, CH3, CHO, or COCH3, the one or more loline alkaloids comprising at least a partially purified or isolated N-formylloline having the structure of Formula [II] 
    PNG
    media_image2.png
    196
    110
    media_image2.png
    Greyscale
and one or more solvents, wherein the concentration of N-formylloline present in the composition is reduced by less than about 10% when stored at 54°C (at 1 atm) for at least two weeks.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:

	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the chemical compounds of Group I and Group II share a common structure of 
    PNG
    media_image1.png
    145
    93
    media_image1.png
    Greyscale
, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not Van Ginkel et al. (WO2016/091987).  Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  Van Ginkel et al. disclose loline alkaloid comprises one or more loline alkaloids of Formula [I] 
    PNG
    media_image3.png
    231
    319
    media_image3.png
    Greyscale
 (page 6, paragraph [0028]. Van Ginkel et al. disclose the composition is admixed with water (a solvent) to a final concentration of loline alkaloids of 10g, 14, g, 20 g, …or about 200 g per 100 L prior to application (page 22, paragraph [00121]. Thus, a feature found in the prior art cannot be considered to be a special technical features.
In addition, When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
The claims are directed to 2 products and thus, does not fit into one of the above listed categories and unity of invention is not present.
 Election of Species
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds of the solvents are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  The solvents claimed in claim 48 do not share a common property or activity. The solvents range from groups c)-r), which include polyalkylene glycol, amines of the formula R25R26R27N, monoalkylene diamines, aliphatic alcohols, aromatic alcohols, sulfoxides and sulfones.  Applicant is required to elect a single solvent species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Applicant is reminded that an election of one invention, Group I or Group II, and an election of one solvent, such as dimethyllactamide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616